      2:20-cv-01344-BHH     Date Filed 04/08/20   Entry Number 3-1    Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION
                                  IN ADMIRALTY


Carver Stevedoring Services,
Inc.,

        Plaintiff,

vs.                                     )Civil Action 2 :20-cv-01344-DCN
                                         )
M/V NAVIOS CHRISTINE B (IMO No.)
9496238), her engines, boilers,)
tackle, appurtenances, etc.,   )
in rem, and Imba maritime,     )
S.A., Coasters Ventures, Ltd., )
and Navios Maritime Partners, )
L.P., in personam,             )
                                         )
        Defendants.                     )
                                         )
_________________                        )           (NON-JURY)

                       AFFIDAVIT OF SUBSTITUTE CUSTODIAN
      PERSONALLY APPEARED, George J. McHugh, who, first being duly
sworn, deposes and says as follows:
  1. My name is George J. McHugh and I am a citizen of South
        Carolina and a resident of Berkeley County.
  2. I     am   general    manager    for    Carver Maritime,        LLC    ("Carver
        Maritime u),    1400 Pierside Street, Building            190,     Suite D,
        North Charleston, South Carolina 29405.
  3. Carver Maritime maintains wharf               and marine facilities in
        North Charleston and is engaged in stevedoring, wharfage, and
        similar marine businesses in multiple United States ports.
  4. Carver      Maritime     employs    persons famili ar     with      ships   and
2:20-cv-01344-BHH   Date Filed 04/08/20   Entry Number 3-1   Page 2 of 4
2:20-cv-01344-BHH   Date Filed 04/08/20   Entry Number 3-1   Page 3 of 4
2:20-cv-01344-BHH   Date Filed 04/08/20   Entry Number 3-1   Page 4 of 4
